Per curiam.
The State Bar filed two Notices of Discipline against Respondent Paige Elizabeth Samsky alleging violations of Standards 22 (withdrawing from employment without taking reasonable steps to avoid foreseeable prejudice to the rights of the client); 23 (failure to refund an unearned fee); and 44 (wilful abandonment or disregard of a legal matter to the client’s detriment) of Bar Rule 4-102 (d). Samsky acknowledged service of both Notices pursuant to Bar Rule 4-203.1 (b) (1). Upon Samsky’s failure to file Notices of Rejection in response to the properly filed and served Notices of Discipline, Samsky was in default under Bar Rule 4-208.1 (b) with no right to an evidentiary hearing and subject to such discipline and further proceedings as determined by this Court. The Investigative Panel and the State Bar have recommended that Samsky be disbarred as an appropriate sanction for her violations of the disciplinary standards. We agree.
In both of the disciplinary matters before the Court, Samsky was retained by clients to represent them in divorce proceedings and to file divorce papers on their behalf. Although she accepted payment of attorney fees and filing fees from both clients and assured them she would file the divorce papers, she failed to do so. Afterwards, she refused to accept or return telephone calls from the clients as they sought information regarding the status of their cases. In one matter Samsky misled the client by leaving a message stating the client’s divorce papers had been filed when they had not. Samsky, in fact, did not file the papers until some 28 days later. In the other matter, Sam-sky never filed the papers and the client was forced to hire another attorney to represent her.
Although Samsky has no disciplinary history, the State Bar noted the pattern of dishonesty and abandonment evidenced by these two grievances and some ten others which remain pending. We agree with the State Bar that disbarment is warranted as a result of Sam-sky’s violations of Standards 22, 23 and 44 of Bar Rule 4-102 (d). Accordingly, Samsky is disbarred from the practice of law in Georgia. She is reminded of her duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.